                                                                                         Case 2:20-cv-02907-JWH-JEM Document 43 Filed 01/15/21 Page 1 of 1 Page ID #:595



                                                                                                                   1
                                                                                                                   2
                                                                                                                   3
                                                                                                                   4
                                                                                                                   5                       UNITED STATES DISTRICT COURT
                                                                                                                   6                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                   7
                                                                                                                   8 EVOX PRODUCTIONS LLC, a               CASE NO. 2:20-cv-02907-JWH-JEMx
                                                                                                                   9 Delaware
                                                                                                                     company,
                                                                                                                              limited liability

                                                                                                                  10                                          ORDER TO AMEND SCHEDULING
                                                                                                                                        Plaintiff,            AND CASE MANAGEMENT ORDER
                                                                                                                  11        v.
                                                                                                                                                           Judge:     Hon. John W. Holcomb
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                  12 AOL INC., a Delaware
CALLAHAN & BLAINE




                                                                                                                                                           Filed:     March 27, 2020
                    A PROFESSIONAL CORPORATION


                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714) 241-4444




                                                                                                                  13 corporation; OATH INC., a             Trial:     September 7, 2021
                                                                                         FAX: (714) 241-4445




                                                                                                                     Delaware corporation; and
                         ATTORNEYS AT LAW




                                                                                                                  14 VERIZON    MEDIA INC., a
                                                                                                                     Delaware corporation; and DOES
                                                                                                                  15 1-10,
                                                                                                                  16                   Defendants.

                                                                                                                  17
                                                                                                                  18        The Court, having received the parties’ Stipulated Request to Amend
                                                                                                                  19 Scheduling and Case Management Order, orders that the Scheduling and Case
                                                                                                                  20 Management Order entered on August 19, 2020 [ECF No. 33], is amended as
                                                                                                                  21 follows:
                                                                                                                  22              (1) The close of fact discovery shall be April 16, 2021; and
                                                                                                                  23              (2) The deadline to complete private mediation shall be April 16, 2021.
                                                                                                                  24        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                                                  25
                                                                                                                  26 Dated: January 15, 2021
                                                                                                                  27
                                                                                                                                                          HONORABLE JOHN W. HOLCOMB
                                                                                                                  28
                                                                                                                                                            -1-
                                                                                                                           ORDER TO AMEND SCHEDULING AND CASE MANAGEMENT
                                                                                                                                               ORDER
